Title: William Short to Thomas Jefferson, 7 May 1816
From: Short, William
To: Jefferson, Thomas


          
            Dear sir
             Philadelphia May 7.—16
          
          In consequence of an understanding between Mr H: & myself, that I would inclose to you his bond & mortgage, when the payment was completed, I now take the liberty of inclosing his last bond & the mortgage—I have been informed
			 by Mr Gibson that he has recieved for me from the agent of Mr H. at Richmond $170, being the sum to which this last bond was reduced by the deduction of the 68. acres—This affair is thus terminated—I cannot put the last hand to it without again renewing my thanks for
			 all the trouble which you have been so good as to submit to in it for me, & which I can assure has made the proper impression on my mind—I must add also my hope that you will excuse this last
			 liberty which I shall take in it, that of inclosing to you these two papers for Mr H.
          I had the pleasure of writing to you on the 23. ulto. That letter will await your return to Monticello, where I hope this will find you in good health.
          The papers mention the appointment to the consulship at Paris, of the late incumbent at Havre—This removes one obstacle from the path of poor la Motte—& I observe also that an old incumbent at Cowes, I think, Mr Auldjo, who is an Englishman, is reappointed—This would be an example or authorization also for la Motte—As I do not see his name however among the new appointments, I fear our Lord of the ascendant does not mean to take him up. This is strange & passing strange, as you have had the goodness to interest yourself in his behalf—I have been much tempted to write myself & urge the
			 just claims of this old & faithful servant—but I take for granted that other motives must govern at Washington in such cases—I doubt whether my letter would produce any good effect with Mon: & I fear it would produce a bad effect with Mad:—I have never been rectus in curia with the latter since, on my first return from Europe, instead of subscribing to and confirming one of his fine dreams, that the Directory were a quintette of good honest souls—purely republican, & above all things desirous to be kind & affectionate to this sister Republic, I
			 scouted the vision & assured him that they were really & bona fide, most consummate villains & having no other idea than power & plunder—Mad’s idea was to me so new & so absurd & fell on me so abruptly that I probably betrayed some kind of ridiculing sneer, without intending me—but l’amour propre blessé seldom forgets & never forgives—so I must submit to the penalty of my inadvertence.
          
            Under all circumstances & at all times believe me, dear sir, most sincerely & perfectly yours
            W: Short
          
        